Citation Nr: 0003654	
Decision Date: 02/11/00    Archive Date: 02/15/00

DOCKET NO.  98-14 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for macular 
degeneration.

2.  Entitlement to an increased rating for encephalopathy, 
currently rated 50 percent disabling.

3.  Entitlement to a compensable rating for residuals of 
first and second degree burns of the forearms and face.

4.  Entitlement to a compensable rating for residuals of a 
fracture of the right ulna.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. Conner, Associate Counsel


INTRODUCTION

The veteran had active naval service from November 1940 to 
December 1945.  This matter comes to the Board of Veterans' 
Appeals (Board) from a January 1998 rating decision of the 
Department of Veterans Affairs (VA) Denver Regional Office 
(RO).  


FINDINGS OF FACT

1.  The record contains no competent medical evidence linking 
the veteran's current macular degeneration to his active 
service or any incident therein, nor does the record contain 
competent medical evidence that his macular degeneration is 
causally related to or aggravated by any service-connected 
disability.

2.  The veteran's encephalopathy (anxiety state) is currently 
manifested by subjective, daily low-grade headaches.

3.  His second degree burn scars of the forearms and face 
measure at least one square foot in area.


CONCLUSION OF LAW

1.  The claim of entitlement to service connection for 
macular degeneration is not well grounded.  38 U.S.C.A. 
5107(a) (West 1991).

2.  The criteria for a rating in excess of 50 percent for 
encephalopathy (anxiety state) have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.124a, 
4.130, Diagnostic Codes 8045, 9410 (1999).

3.  The criteria for a 10 percent rating, but no higher, for 
residuals of first and second degree burns of the forearms 
and face have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 
& Supp. 1998); 38 C.F.R. § 4.118, Code 7802 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's service medical records show that in March 
1944, he received first and second degree burns to his 
forearms, hands, and face, after an explosion occurred while 
he was moving barrels of paint thinner.  On follow-up 
examination in April 1944, his burns were noted to be well-
healed.  

In March 1945, he was treated after sustaining contusions and 
a fractured skull in a truck accident.  He was returned to 
duty approximately two weeks later.  Thereafter, he 
reportedly began feeling as if he would "crack up inside."  
He was hospitalized in October 1945 at which time he 
complained of a dull headache since the March 1945 accident.  
Physical, laboratory, and neurological examinations were all 
essentially negative, as was a skull X-ray study.  Eye 
consultation showed small, inactive bilateral pterygia, 
bilaterally, but the examiner concluded that no treatment was 
indicated.  The diagnosis was psychoneurosis, anxiety, and 
the veteran was medically discharged from service due to this 
disability.  On December 1945 military separation medical 
examination, the only pertinent abnormality noted was 
psychoneurosis, anxiety.  

Following separation from service, the veteran filed claims 
of service connection for several disabilities including 
nervous tension, headaches, residuals of a skull fracture, 
and residuals of burns of the hands and face.  

By February 1946 rating decision, the RO granted service 
connection for "psychoneurosis, anxiety, manifested by 
headaches, insomnia, nervous stomach, fatigue, loss of 
appetite, etc., without organic basis" and assigned it a 50 
percent rating.  In addition, service connection was granted 
for first and second degree burns of the forearms, hands, and 
face, as well as residuals of a skull fracture; zero percent 
ratings were assigned for these disabilities.

On VA examination in February and March 1947, the veteran 
reported that, in November 1943, he sustained burns at the 
Santa Ana Naval Air Station during a chemical explosion.  He 
indicated that in early 1944, he was involved in a truck 
accident in which he sustained a head injury.  With respect 
to current symptoms, he complained of periodic vomiting, 
daily headaches, irritability, and restless sleep.  
Neurological examination failed to reveal any focal lesion in 
the brain.  The diagnosis was psychoneurosis, anxiety state.  
By April 1947 rating decision, the RO continued its initial 
rating decision.  

In August 1948, the veteran again underwent VA psychiatric 
examination at which he complained of headaches, pain in his 
side, fatigue, and restless sleep.  A skull X-ray study was 
negative.  The diagnosis was post-traumatic syndrome, mild, 
manifested by headaches, irritability and tension following 
skull fracture.  The examiner concluded that the veteran's 
disability was only mildly disabling as "his disturbances 
are mostly of a personality rather than a neurological 
dysfunction."

On VA medical examination in August 1948, the veteran's scars 
of both forearms and face were described as asymptomatic and 
well-healed with no incapacitation.  It was further observed 
that they were not disfiguring, manifest only by slight loss 
of pigmentation.  Examination of the eyes was negative; 
visual acuity was 20/15 on the right and 20/10 on the left.  
By August 1948 rating decision, the RO continued its initial 
rating decision.  

In December 1948, the veteran was hospitalized following a 
spontaneous left pneumothorax.  Physical examination 
incidentally revealed a pterygium on the right eye 
encroaching on the cornea.  During that hospitalizion, the 
pterygium was surgically removed.  The diagnoses on discharge 
included left pneumothorax chronic, and moderate anxiety 
reaction.  By February 1949 rating decision, the RO continued 
its initial rating decision.  

In April 1949, the veteran was hospitalized after 
experiencingh sudden blurred vision of the left eye.  On 
examination, there was no evidence of active disease in the 
orbital margins, lids, lacrimal puncta, or globes.  
Fundoscopic examination showed central chorioretinitis in the 
left eye with hemorrhagica diathesis and pigmentation.  There 
was secondary central macular edema.  

By May 1949 rating decision, the RO denied service connection 
for the veteran's eye abnormalities.  The 50 percent rating 
for anxiety state and the noncompensable ratings for his burn 
scars and residuals of a skull fracture were continued.  In 
addition, the RO granted service connection for residuals of 
compound fracture of the right ulna and assigned it a 
noncompensable rating.  The veteran was notified of this 
decision by May 1949 letter.

In June 1950, the veteran underwent VA medical examination at 
which he reported "a little bit" of blurry vision in the 
left eye, which was improving with treatment.  The diagnoses 
included chorioretinitis, chronic, healed, right; 
chorioretinitis, subacute, left; astigmatism, hyperopic 
right, and myopia, simple, left.  On VA psychiatric 
examination in June 1950, he reported continuing headaches 
and irritability since his in-service head injury.  The 
diagnosis was traumatic encephalopathy, manifested by 
headaches and irritability.  The examiner concluded that the 
veteran's symptoms were attributable to his head injury.

By August 1950 rating decision, the RO recharacterized the 
veteran's disability as "encephalopathy (anxiety state)" 
and continued the 50 percent disability rating.  The 
noncompensable ratings for the veteran's burn scars were 
continued.  By August 1951 rating decision, the RO denied a 
total rating based on individual unemployability due to 
service-connected disabilities.

In March 1953, the veteran was examined for complaints of 
left hemianopsia.  He reported sustaining a left skull 
fracture in service.  The diagnosis was macular retinal 
atrophy in the left eye, probably as a result of central 
serous retinopathy.  It was concluded that no treatment was 
indicated.

In April 1982, the veteran was hospitalized, complaining of a 
one-year history of increasing difficulty holding his eyes 
open and doing close work.  On examination, there was marked 
dermatochalasis in both upper lids and a blepharoplasty was 
performed; the veteran's prognosis was good on hospital 
discharge.

In May 1997, the veteran filed a claim of service connection 
for right eye retinopathy and macular degeneration, stating 
that such condition was secondary to his service-connected 
encephalopathy.  In addition, he requested reevaluation of 
his service-connected disabilities for a possible increased 
rating.  In support of his claim, he submitted private 
treatment records, showing treatment for macular degeneration 
from January to June 1997.

In November 1997, the veteran was afforded a VA medical 
examination at which he reported sustaining a skull fracture 
in service, and that, since that time, he had daily, low-
grade headaches in the frontal area.  He further indicated 
that in October 1942, he sustained a fracture of the right 
ulna which was treated with a cast; he reported no current 
residuals and stated that his arm was feeling fine.  
Regarding his burns, he stated that in 1943, he received 
first and second degree burns to the forearm, neck, and face.  
He stated that his scars were all healed.  On examination, 
the scars were not disfiguring, tender, ulcerated, depressed, 
or elevated.  The scars of the forearm were white with some 
decreased elasticity of the skin.  On the right arm, the 
second degree burn scar measured 40 centimeters (cm) in 
length by 9 cm in width.  On the left arm, the second degree 
burn scar measured 41 by 9 cm.  The second degree burn scar 
on the neck measured 24 by 25 cm and was somewhat 
hyperpigmented.  The second degree burn scars of the 
veteran's face measured 11 by 10 cm and there was some 
erythema.  The second degree burn scars of the veteran's 
forehead measured 10 by 20 cm and there was some erythema.  
Regarding the right forearm, physical examination showed no 
swelling, tenderness, loss of motion, or abnormality.  
Neurological examination was normal.  X-ray examination 
showed healed fractures of the distal ulna and radius with 
minimal deformity.  The diagnoses were status post first and 
second degree burns on the face, neck, and forearm, not 
disfiguring; and status post skull fracture with residuals of 
post-traumatic headaches, recurrent.  In a May 1998 addendum, 
the examiner added an additional diagnoses of old healed 
fractures of the right ulna and radius, with minimal 
deformity on X-ray, no limitation of motion, asymptomatic.  

At a November 1997 VA visual examination, the veteran 
reported macular degeneration, possibly secondary to 
encephalopathy.  A history of pterygium removal was noted.  
On examination, multiple laser and macular scars on both eyes 
were observed.  The assessment was macular degeneration, 
probably secondary to histoplasmosis.  In an April 1998 
addendum, the examiner indicated that he had reviewed the 
veteran's claims folder and felt that it was "most 
unlikely" that the veteran's macular degeneration was 
related to his in-service head injury; rather, he indicated 
that the veteran exhibited senile macular degeneration.  

At a November 1997 VA psychiatric examination, the veteran 
reported he had headaches since his in-service head injury; 
yet, he emphasized that he was not complaining about 
headaches and indicated that they had not stopped him from 
holding down good jobs over the years.  He also reported 
difficulty with vision loss.  Following mental status 
examination, the examiner concluded that there was no sign of 
any cognitive impairments whatsoever in the veteran and that 
no psychiatric diagnosis was warranted.  In an April 1998 
addendum, the examiner indicated that he had reviewed the 
veteran's claims folder, with particular attention to his 
history of anxiety; he indicated that the veteran exhibited 
no current psychiatric symptoms and that he had remarkably 
good interpersonal skills.  He indicated that there were no 
current anxiety or cognitive facets, preventing employment.

II.  Service connection for macular degeneration

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (1999).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Moreover, where a 
service-connected disability causes an increase in, but is 
not the proximate cause of, a nonservice- connected 
disability, the veteran is entitled to service connection for 
that incremental increase in severity attributable to the 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995).

In general, in any claim for benefits, the initial question 
before the Board is whether the veteran has met his burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that his claim is well-grounded.  
38 U.S.C.A. § 5107(a).  The U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) has set forth the 
parameters of what constitutes a well-grounded claim, i.e., a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
section 5107(a).  See Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997). 

More specifically, the Federal Circuit has held that in order 
for a claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service disease or injury and the 
current disability.  Id. at 1468.  

Although the claim need not be conclusive, it must be 
accompanied by evidence.  The VA benefits system requires 
more than just an allegation; a claimant must submit 
supporting evidence.  Furthermore, the evidence must 
"justify a belief by a fair and impartial individual" that 
the claim is plausible.  38 U.S.C.A. § 5107(a); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).

Where an issue is factual in nature, e.g., whether an 
incident or injury occurred in service, competent lay 
testimony may constitute sufficient evidence to establish a 
well-grounded claim; however, if the determinative issue is 
one of medical etiology or a medical diagnosis, competent 
medical evidence must be submitted to make the claim well 
grounded.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
A lay person is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). However, 
where the issue does not require medical expertise, lay 
testimony may be sufficient.  See Layno v. Brown, 6 Vet. App. 
465, 469 (1994).

In this case, the first diagnosis of macular degeneration of 
record is in 1997, decades after the veteran's separation 
from active service.  Moreover, the Board finds no competent 
medical evidence of a nexus between the veteran's current 
macular degeneration and his period of service or any 
incident therein (including notations of ptygeria and a head 
injury).  The record likewise contains no competent medical 
evidence showing that his macular degeneration is causally 
related to or aggravated by any service-connected disability, 
including service-connected encephalopathy or anxiety.  
Therefore, the Board must conclude that the veteran's claim 
of macular degeneration is not well grounded.  38 U.S.C.A. 
§ 5107(a).  

Since a well-grounded claim has not been submitted, the VA is 
not obligated by statute to assist the-veteran in the 
development of facts pertinent to this claim.  38 U.S.C.A. 
5107(a).  Nonetheless, VA has an obligation to notify a 
veteran under section 5103(a) when the circumstances of the 
case put the Department on notice that relevant evidence may 
exist, or could be obtained, that, if true, would make the 
claim "plausible" and that such evidence had not been 
submitted with the application.  McKnight v. Gober, 131 F.3d 
1483, 1485 (Fed. Cir. 1997) (per curiam).  In the instant 
case, however, the veteran has not identified any available 
evidence that has not been submitted or obtained, which would 
support a well-grounded claim.  Thus, the VA has satisfied 
its duty to inform the veteran under 38 U.S.C.A. 5103(a).  
See Slater v. Brown, 9 Vet. App. 240, 244 (1996).

The veteran is advised that in order for his claim of service 
connection for macular degeneration to be well grounded, he 
must submit competent medical evidence of a nexus between his 
current macular degeneration and his period of military 
service or any of his service-connected disabilities.  For 
example, a statement from a physician to the effect that the 
current macular degeneration had its inception in service or 
developed secondarily to a service-connected disability, 
would likely constitute competent medical evidence of a 
nexus, sufficient to well ground his claim.  The veteran is 
advised that if he is able to obtain such evidence, he may 
resubmit his claim of service connection for macular 
degeneration at that time.

III.  Increased rating claims

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1999).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (1999).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (1999).  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (1999).  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that functional loss, supported by adequate pathology 
and evidenced by visible behavior of the veteran undertaking 
the motion, is recognized as resulting in disability.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 
4.40, 4.45.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (1999), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Residuals of first and second degree burns 

Scars are rated under 38 C.F.R. § 4.118, Diagnostic Codes 
7800 through 7805 (1998).  The veteran is entitled to be 
rated under the Diagnostic Code which allows the highest 
possible evaluation for the clinical findings shown on 
objective examination.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).

Under 38 C.F.R. § 4.118, Diagnostic Code 7800 (1999), 
slightly disfiguring scars of the head, face, or neck warrant 
a noncompensable evaluation.  A 10 percent rating requires 
that these scars be moderately disfiguring.  A 30 percent 
evaluation requires evidence of severe scarring, productive 
of a marked and unsightly deformity of the eyelids, lips or 
auricles.  In this case, the veteran's scars of the head, 
face and neck have been consistently described by examiners 
as non-disfiguring.  Thus, a compensable rating under Code 
7800 is not assignable.

Under 38 C.F.R. § 4.118, Code 7801, a minimum 10 percent 
rating is warranted for third degree burn scars where the 
area or areas exceed 6 square inches (38.7 centimeters).  
Actual third degree residual involvement is required to this 
extent.  Id., Note (1).  However, as the medical evidence of 
record indicates the veteran's injuries were first and second 
degree burns, not third degree burns, this Diagnostic Code is 
not for application.

For scars from second degree burns, when the area or areas 
approximate one square foot, then a maximum 10 percent rating 
is assigned.  38 C.F.R. § 4.118, Diagnostic Code 7802 (1999).  
Ratings for widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined.  
Id., Note.

In this case, on most recent VA medical examination in 
November 1997, the veteran's burns were measured by the 
examiner as follows:  right arm, 40 by 9 cm (approximately 
0.39 square feet); left arm, 41 by 9 cm (approximately 0.39 
square feet); neck, 24 by 25 cm (approximately 0.65 square 
feet); face, 11 by 10 cm (approximately 0.12 square feet); 
and forehead, 10 by 20 cm (approximately 0.24 square feet).  
All of the burns were described by the examiner as second 
degree.

After adding the burn scar areas as measured by the examiner, 
the sum is more than one square foot (approximately 1.79 
square feet).  Based on the foregoing, the Board finds that 
the criteria for a 10 percent rating for the veteran's second 
degree burn scars has been met under Diagnostic Code 7802 
(1999).  As the veteran's burn scars are widely separated, 
the Board considered assigning separate ratings for each 
scars; however, as the area of each scar measures less than 
one foot, a compensable rating would not be warranted for any 
of the veteran's scars individually.  Thus, as it is more 
advantageous for the veteran, the Board finds that a combined 
10 percent rating for all of his scars is warranted.  

This is the highest rating available for the veteran's scars 
under the Rating Schedule.  There is no indication in the 
medical evidence of record that any of the veteran's scars 
are poorly nourished, repeatedly ulcerated, or tender and 
painful on objective demonstration.  38 C.F.R. § 4.118, 
Diagnostic Codes 7303, 7304 (1999).  Likewise, there is no 
competent medical evidence of limitation of function of the 
part affected.  38 C.F.R. § 4.118, Diagnostic Code 7805 
(1999).  

Encephalopathy (Anxiety State)

At the time of the original award of service connection in 
February 1946, the RO characterized the veteran's disability 
as psychoneurosis, anxiety, manifested by headaches, 
insomnia, nervous stomach, fatigue, loss of appetite, etc., 
without organic basis," and assigned it a 50 percent rating.  
That rating has remained in effect to date; thus, it is 
protected from reduction.  38 C.F.R. 3.951(b) (1999).  

In August 1950, however, the RO recharacterized the veteran's 
disability as encephalopathy, manifested by headaches and 
irritability; the 50 percent rating was continued.  Since 
then, his disability has been characterized as encephalopathy 
(anxiety state).

Given the diagnoses reflected in the medical evidence of 
record, in its January 1998 rating decision, the RO 
considered both Diagnostic Codes 8045 and 9410 in rating the 
veteran's disability.  The Board has done the same.  
Schafrath, supra.

Diagnostic Code 8045 pertains to brain disease due to trauma.  
Under those criteria, purely neurological disabilities, such 
as hemiplegia, epileptiform seizures, facial nerve paralysis, 
etc., following trauma to the brain, will be rated under the 
diagnostic codes specifically dealing with such disabilities.  
In this case, however, there is no competent medical evidence 
of neurological impairment due to the in-service head injury.  

Purely subjective complaints such as headache, dizziness, 
insomnia, etc., recognized as symptomatic of brain trauma, 
will be rated 10 percent and no more under Diagnostic Code 
9304 (dementia due to head trauma).  Id.  The 10 percent 
rating may not be combined with any other rating for 
disability due to brain trauma.  Ratings in excess of 10 
percent for brain disease due to trauma under Code 9304 are 
not assignable in the absence of a diagnosis of multi-infarct 
dementia associated with brain trauma.  Id.  In this case, as 
the record contains no diagnosis of multi-infarct dementia, a 
rating in excess of 10 percent would not be warranted.  Thus, 
38 C.F.R. § 4.124a, Code 8045 does not provide a basis to 
award an increased rating.

The Board has also considered 38 C.F.R. § 4.130, Diagnostic 
Code 9410, pertaining to the evaluation of neuroses.  The 
Schedule for Rating Disabilities provides a general rating 
formula for all mental disorders.  Under these criteria, set 
forth at 38 C.F.R. § 4.130 (1999), a 70 percent evaluation is 
warranted for occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relationships, judgment, thinking or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships.

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to symptoms such as: grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent ability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, occupation, or own name.  Id.  

Applying the above criteria to the facts in this case, the 
Board must conclude that the criteria for an increased rating 
have not been met.  On most recent VA psychiatric 
examination, the veteran was neat and well-dressed, had good 
interpersonal skills and concentration, was able to perform 
mathematical calculations, showed good judgment, described a 
long and productive work history, and indicated that he was 
busy with every day activities.  The examiner concluded that 
the veteran had no psychiatric disorder and that any previous 
anxiety neurosis had resolved.  He indicated that any current 
symptoms of anxiety were related to the veteran's nonservice-
connected loss of vision.  Therefore, the Board finds that 
none of the criteria for an increased, 70 percent rating 
under Code 9410 have been met.  

At the request of the veteran, the Board considered applying 
a separate rating for headaches; however, a review of his 
medical history makes clear that his headaches are part and 
parcel of his service-connected encephalopathy (anxiety 
state) and have already been taken into account in rating 
that disability.  As his headaches are not distinct and 
separate symptomatology, the assignment of a separate 
compensable rating is not warranted here.  See Esteban v. 
Brown, 6 Vet. App. 259 (1994). 

With respect to both increased rating claims adjudicated in 
this decision, the Board carefully reviewed all other 
potentially applicable provisions of 38 C.F.R. Parts 3 and 4, 
including 38 C.F.R. § 3.321(b)(1), but finds nothing which 
provides a basis to assign a higher disability evaluation 
than those set forth above.  Schafrath, supra.  


	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for macular degeneration is denied.

A rating in excess of 50 percent for encephalopathy (anxiety 
state) is denied.

A 10 percent rating for residuals of first and second degree 
burns of the forearms and face is granted, subject to the law 
and regulations governing the payment of monetary benefits.


REMAND

An abstract of medical history in the veteran's service 
medical records shows that on October 26, 1942, while 
stationed aboard the USS Enterprise, he sustained a compound 
fracture of the right ulna.  He was thereafter transferred to 
a Naval hospital where he was treated until discharge from 
that facility on December 26, 1942.  The actual treatment 
records and hospitalization report are not of record and the 
circumstances surrounding the injury are not otherwise 
contained in the service medical records.  However, the Board 
observes that the USS Enterprise was engaged in the Battle of 
the Santa Cruz Islands on October 26, 1942, during which time 
75 crewmembers were wounded and 44 were killed.

The Board also notes that the record contains statements from 
the veteran made in clinical settings to the effect that on 
October 26, 1942, he sustained shell fragment wounds and a 
fracture of the right forearm.  It is also noted that a 
December 1948 VA X-ray examination report shows a well-healed 
fracture of the ulna and retained metallic foreign bodies in 
the soft tissue.  

The veteran's residuals of a fracture of the ulna is 
currently evaluated under the provisions of Diagnostic Code 
5211, pertaining to impairment of the ulna.  However, based 
on the history set forth above, the Board finds that there is 
a question as to whether application of the provisions 
pertaining to muscle impairment, specifically that due to 
shell fragment wounds, is more appropriate and advantageous 
to the veteran.  See 38 C.F.R. §§ 4.56, 4.72, 4.73.  

In that regard, service medical records pertaining to 
treatment following the October 1942 injury would be of 
critical importance in making this determination.  The Board 
observes that it appears that the veteran had two periods of 
service, the second of which was from June 1943 to December 
1945.  Service medical records pertaining to this period have 
been associated with the claims folder.  However, it is clear 
that the veteran had a prior period of service, apparently 
beginning in November 1940.  Records from his first period of 
service have not been associated with the claims folder, and 
it does not appear that such records were ever requested.  As 
such, the Board finds that an attempt should be made to 
obtain such records, as they are pertinent to the instant 
issue.  Hayre v. West, 188 F.3d 1327, 1331-32 (Fed. Cir. 
1999) (The duty to assist, in certain cases, may not be 
satisfied "where records are not obtained after one 
request.") 

The Board notes in closing that there is no indication of 
record that the veteran has been awarded the Purple Heart 
Medal.  Based on the facts set forth above, it is possible 
that he may be eligible.  The Board encourages the veteran to 
enlist the assistance of his representative for further 
investigation through official channels of this possibility, 
as it is outside the purview of the Board.  

Under the circumstances of this case, the matter is remanded 
for the following actions:

1.  The RO should contact the National 
Personnel Records Center or other 
appropriate official repository and 
request all of the veteran's service 
medical records, particularly those dated 
prior to June 1943  All efforts to obtain 
such records should be documented in the 
claims folder.

2.  After the above records, if any, have 
been secured and associated with the 
claims folder, the veteran should be 
scheduled for a VA medical examination to 
evaluate the nature and severity of all 
residuals of his in-service right arm 
injury.  The claims folder must be made 
available to the examiner for review in 
conjunction with the examination.  All 
testing necessary to provide a complete 
assessment of the veteran's condition 
should be conducted.  The examiner should 
be requested to identify all residuals of 
the October 1942 right arm injury, to 
include stating whether there is any 
evidence of muscle impairment, nerve, 
artery and bone involvement, limitation 
of motion and the like.  If muscle 
impairment is identified, the examiner 
should note the muscle group(s) involved.  
The examiner should note any permanent 
effects of the compound fracture of the 
right ulna.

3. The RO should then readjudicate the 
claim for an increased rating for 
residuals of a fracture of the right 
ulna, to include consideration of all 
potentially applicable rating criteria, 
including the old and revised criteria 
for rating muscle injuries, if judged 
applicable.  

If the benefit sought on appeal is not granted, the veteran 
and his representative should be provided a supplemental 
statement of the case and an opportunity to respond.  The 
case should then be returned to the Board for further review, 
if in order.  The veteran has the right to submit additional 
evidence and argument on the matter remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals


 



